          Case 1:17-cv-10789-JGD Document 68 Filed 10/25/19 Page 1 of 2

                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
 __________________________________________
                                                      )
 AMANDA JOHNSON,                                      )
                                                      )
                               Plaintiff,             )
                                                      )
 v.                                                   )       C.A. No. 17-cv-10789-JGD
                                                      )
 CENTRAL INTELLIGENCE AGENCY                          )
                                                      )
                               Defendant.             )
                                                      )

         UNOPPOSED MOTION FOR EXTENSION TO FILE JOINT STATUS REPORT

       Plaintiff requests that the Court grant an extension of two weeks to file the next Joint Status

Report, which the Court ordered to be filed Friday, October 25, 2019. (ECF No. 67). Before our

last Joint Motion for Extension to File the Joint Status Report (ECF No. 66), Plaintiff contacted

Defendant with itemized outstanding issues. Defendant did not substantively respond until early

this afternoon. The parties have identified some outstanding issues, but anticipate being ready to

inform the Court of any outstanding issues by November 8, 2019.

       Accordingly, Plaintiff requests an extension to file their Joint Status Report on or before

November 8, 2019.


                                              Respectfully submitted,

                                              AMANDA JOHNSON

                                       By:    /s/ Andrew F. Sellars
                                              ANDREW F. SELLARS, BBO No. 682690
                                              BU/MIT Technology Law Clinic
                                              Boston University School of Law
                                              785 Commonwealth Avenue
                                              Boston MA 02215
                                              (617) 358-7377
                                              sellars@bu.edu
          Case 1:17-cv-10789-JGD Document 68 Filed 10/25/19 Page 2 of 2

                          Certificate of Service and Rule 7.1 Conference

        I certify that the foregoing will be filed through the electronic filing system of the Court,
which system will serve counsel for Defendant on this 25th day of October 2019, and that the
parties have conferred and file this motion jointly.


                                                      /s/ Andrew F. Sellars.
